Case 2:19-cv-01833-JCM-BNW Document 13 Filed 04/07/20 Page 1 of 13
Case 2:19-cv-01833-JCM-BNW Document 13 Filed 04/07/20 Page 2 of 13
Case 2:19-cv-01833-JCM-BNW Document 13 Filed 04/07/20 Page 3 of 13
Case 2:19-cv-01833-JCM-BNW Document 13 Filed 04/07/20 Page 4 of 13
Case 2:19-cv-01833-JCM-BNW Document 13 Filed 04/07/20 Page 5 of 13
Case 2:19-cv-01833-JCM-BNW Document 13 Filed 04/07/20 Page 6 of 13
Case 2:19-cv-01833-JCM-BNW Document 13 Filed 04/07/20 Page 7 of 13
Case 2:19-cv-01833-JCM-BNW Document 13 Filed 04/07/20 Page 8 of 13
Case 2:19-cv-01833-JCM-BNW Document 13 Filed 04/07/20 Page 9 of 13
Case 2:19-cv-01833-JCM-BNW Document 13 Filed 04/07/20 Page 10 of 13
Case 2:19-cv-01833-JCM-BNW Document 13 Filed 04/07/20 Page 11 of 13
Case 2:19-cv-01833-JCM-BNW Document 13 Filed 04/07/20 Page 12 of 13
Case 2:19-cv-01833-JCM-BNW Document 13 Filed 04/07/20 Page 13 of 13




                  8th

 IT IS ORDERED that ECF No.
 13 is GRANTED.

 IT IS FURTHER ORDERED that
 ECF Nos. 11 and 14 are
 DENIED as moot.

 IT IS FURTHER ORDERED that
 the hearing set for 4/22/20 on
 ECF No. 11 is VACATED.
